Case: 16-10294      Document: 00513833014         Page: 1     Date Filed: 01/12/2017




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-10294                                 FILED
                                  Summary Calendar                        January 12, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER MICHAEL STEWART,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:15-CR-212-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
         Christopher Michael Stewart appeals the sentence imposed following his
guilty       plea   conviction   of    possession      with      intent   to       distribute
methamphetamine. At sentencing, the district court found, in accord with the
presentence report (PSR), that Stewart’s offense involved in excess of 1.50
kilograms of methamphetamine, resulting in a base offense level of 36.
Stewart argues that the district court clearly erred in making its drug-quantity


         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10294     Document: 00513833014      Page: 2   Date Filed: 01/12/2017


                                  No. 16-10294

finding because the Government failed to prove by a preponderance of the
evidence that he was responsible for an amount of methamphetamine in excess
of 1.50 kilograms.
      We review the district court’s interpretation and application of the
Sentencing Guidelines de novo and its factual findings for clear error. United
States v. Villanueva, 408 F.3d 193, 202-03 & n.9 (5th Cir. 2005). Thus, our
review of a district court’s determination of a drug quantity is for clear error,
and we will affirm the finding as long as it is “plausible in light of the record
as a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
(internal quotation marks and citations omitted). Facts related to sentencing
must be found by a preponderance of the evidence. United States v. Windless,
719 F.3d 415, 420 (5th Cir. 2013). “As a general rule, information in the [PSR]
is presumed reliable and may be adopted by the district court without further
inquiry if the defendant fails to demonstrate by competent rebuttal evidence
that the information is materially untrue, inaccurate or unreliable.” United
States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015) (alteration in
original) (internal quotation marks and citation omitted).
      The PSR and its addendum explained the three bases for the total drug
quantity of methamphetamine that the probation officer found was
attributable to Stewart.      The district court adopted the findings and
conclusions of the PSR and its addendum. Although Stewart objected to the
probation officer’s drug quantity determinations in the PSR, Stewart offered
no evidence to rebut, or even question, the facts established by or the reliability
of the PSR. As such, Stewart has failed to establish that the district court’s
findings regarding Stewart’s drug quantities were clearly erroneous.           See
Betancourt, 422 F.3d at 246. Furthermore, given the unrebutted findings of
the PSR which established that Stewart was responsible for more than 1.5



                                        2
      Case: 16-10294   Document: 00513833014    Page: 3   Date Filed: 01/12/2017


                                 No. 16-10294

kilograms of methamphetamine, we hold that the district court’s findings
concerning the drug quantities were plausible in light of the record as a whole.
Id.
       AFFIRMED.




                                       3